POPOVICH, Chief Justice.
We granted accelerated review on petition of the Honorable Rainer L. Weis, Retired, to reaffirm the position of this court enunciated in Sastre v. State, 398 N.W.2d 538 (Minn.1986), upholding the constitutionality of the legislative pronouncements with regard to the mandatory retirement of members of the state’s judiciary. See also Gregory v. Ashcroft, 898 F.2d 598 (8th Cir.1990). The summary judgment of dismissal of the plaintiffs complaint is accordingly affirmed.
Affirmed.